Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicants filed claims 1 – 12 with the instant application on 28 April 2020.  In a Preliminary Amendment filed on the same date, Applicants amended claims 3 – 11.  Based on Applicant’s election of species (see below), and an additional claim issue pursuant to 35 U.S.C. § 101, claims 1 – 6 and 8 – 12 are available for substantive examination.
Response to Restriction/Election 
The Examiner acknowledges Applicants’ election of the species as set forth below for further examination:
Polyacrylic acid, from the genus identified as polyacrylic acid;
Hydroxyethyl cellulose, from the genus identified as thickener;
Magnesium aluminometasilicate, from the genus identified as cross-linking agent;
Propylene glycol/ethanol, from the genus identified as plasticizer; and 
Lauryl lactate, from the genus identified as lactic acid ester.
Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (see MPEP § 818.03(a)).
Claim 7 is therefore withdrawn pursuant to 37 CFR § 1.142(b), as being directed to an invention encompassing a non-elected species.  

Priority
The Examiner acknowledges receipt of papers submitted pursuant to 35 U.S.C. 119(a)-(d), which papers are now of record in the file. 
Information Disclosure Statement 
The Examiner has considered the Information Disclosure Statements (IDS’s) filed 28 July 2020 and 6 August 2011, which are now of record in the file.

Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 – 6 and 8 - 12 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2006/0121102 A1 to Chiang, C.M., claiming priority to 27 September 2004 (“Chiang ‘102”), in view of US 6,689,379 to Bracht, S., claiming priority to 22 April 1999 (“Bracht ‘379”), and US 2013/0053357 A1 to Kuma, H., et al., claiming priority to 28 April 2010 (“Kuma ‘357”).
The Invention As Claimed 
	Applicants claim a paste formulation comprising testosterone, polyacrylic acid, hydroxyethyl cellulose, magnesium aluminometasilicate, propylene glycol, ethanol, and lauryl lactate, wherein  the amount of the testosterone is 0.01 to 10% wgt, the amount of 3polyacrylic acid 1 to 20% wgt, the amount of hydroxyethyl cellulose is 0.5 to 10% wgt, the amount of magnesium aluminometasilicate is 0.02 to 5% wgt, the amount of propylene glycol and ethanol is 45 to 90%  wgt, and the amount of the lauryl lactate is 0.1 to 10%  wgt, relative to the weight of the preparation, and wherein the amount of the testosterone is 0.2 to 4% wgt, the amount of 3polyacrylic acid 3 to 15% wgt, the amount of hydroxyethyl cellulose is 1 to 5% wgt, the amount of magnesium aluminometasilicate is 0.05 to 4% wgt, the amount of propylene glycol and ethanol is 67 to 90%  wgt, and the amount of the lauryl lactate is 0.5 to 5%  wgt, relative to the weight of the preparation.
The Teachings of the Cited Art 
	Chiang ‘102 discloses transdermal systems for administering a sex steroid, the systems comprising a drug reservoir that ensures adhesion to the skin (see Abstract), wherein the system is "monolithic" in that the single drug reservoir layer serves as the means for adhering the system to a body surface, the system comprising a backing layer and the drug reservoir that contains an effective amount of the active ingredient, permeation enhancers, and acrylate adhesives (see ¶[0010]), wherein the adhesive layer of the system is an adhesive matrix that functions as the drug reservoir and the skin contact adhesive means, and comprises about 1% to about 20% wgt of the active agent (see ¶[0024]), wherein the active agent is an androgenic steroid, preferably testosterone (see ¶[0031]), wherein the permeation enhancer is present at about 0.5 to about 15% wgt of the reservoir layer (see ¶[0034]), wherein the drug reservoir layer additionally comprises from about 2% to about 40% wgt of at least one additional pharmaceutically acceptable vehicle, which vehicle may be an additional permeation enhancer (see ¶[0035]), wherein the vehicle comprises a C1 – C18 linear saturated monohydric alcohol and/or a polyol, such as propylene glycol (see ¶[0036]), wherein the alcohol is ethanol (see ¶[0037]), wherein the permeation enhancers may include lauryl lactate and propylene glycol (see ¶[0040]), wherein the lauryl lactate, in an exemplified embodiment, is present at a loading of 10% wgt (see ¶[0081]), wherein the adhesive reservoir comprises polyacrylic acid (see ¶[0047]), wherein the reservoir further comprises preservatives, such as ethanol and propylene glycol (see ¶[0052]), wherein the reservoir comprises plasticizers and softeners, such as 1,3-propylene glycol and ethyl alcohol (see ¶[0054]), wherein the reservoir comprises thickeners, such as hydroxyethyl cellulose (see ¶[0055]), and wherein, in an exemplified embodiment, the reservoir comprises polyvinylpyrrolidone (see Ex. 2, ¶[0083]).  The reference does not expressly disclose a transdermal composition in a pasty preparation, or a composition comprising magnesium aluminometasilicate as a cross-linker, present at 0.02 – 5% wgt, or at 0.05 – 4% wgt, or the thickener being present at 0.5 – 10% wgt of the formulation, or at 1 – 5% wgt, or the polyacrylic acid being present at 1 – 20% wgt, or at 3.6 – 15% wgt, or propylene glycol and ethanol, as plasticizers, being present at 45 – 90% wgt, or at 67 – 90% wgt.  The teachings of Bracht ‘379 and Kuma ‘357 remedy those deficiencies.
	Bracht ‘379 discloses a transdermal therapeutic system embodied as a matrix comprising a pressure-sensitive adhesive polymer that possesses, as part of its chain, acrylic acid units (see Abstract), wherein, with polyacrylate-based pressure-sensitive adhesives, there is no need to add low-molecular components in order to provide them with pressure-sensitive adhesive properties (see Col. 1, ll. 24 – 27), wherein polyacrylates possess a high solubility for most pharmaceutically active substances, higher than in other pressure-sensitive adhesives suitable for the production of transdermal systems such that the required quantities of an active substance can actually be dissolved, and thereby incorporated in a transdermal system in the form most suitable for delivery, in polyacrylates only (see Col. 2, ll. 1 – 8), wherein polyacrylates can carry free carboxyl groups on their chain, which groups are suitable for later connecting several polymer chains with each other via the groups using cross-linking reagents such that it is possible to cross-link linear polymer chains three-dimensionally (see Col. 2, ll. 10 – 19), wherein cross-linking prevents the flowability of the polymer mass while maintaining a deformability that has remained essentially elastic only such that, without cross-linking, typically there occurs an unwanted slow flow-known as "cold flow" of the pressure-sensitive adhesive under the action of any outer force, most simply  gravity (see Col. 2, ll. 25 – 30), wherein exemplary transdermal systems comprised an active substance-containing pressure-sensitive adhesive layer having a weight per unit area of 80 g/m2 and, in the case of testosterone, 2.5% wgt of the active (see Col. 7, ll. 60 – 65; see also TABLE 1), and wherein, in an exemplary embodiment, formulations comprised 0.05% wgt of a cross-linking reagent (see TABLE 3).
	Kuma ‘357 discloses transdermal preparations comprising a drug and a skin irritation suppressant (see Abstract), wherein the preparations further comprise a transdermal absorption enhancer (see ¶[0013]), wherein the preparations generally include a stabilizing agent, a surfactant, a plasticizer, a lubricant, a solubilizer, a reductant, a buffer, a sweetening agent, a base, a volatilization adjuvant, an absorption enhancer, a synergist, a binder, a suspending agent, a hardener, an antioxidant, a polish, a perfume, a potency enhancer, a coating agent, a prolonging agent, a moistening agent, a moisture regulator, a filler, an algefacient, an bond, a potentiator, a flavor, a coloring agent, a sugar-coating agent, a tonicity agent, a softener, an emulsifier, an adhesive, an adhesion enhancer, a viscosity modifier, an inflammation suppressant, an exothermic agent, a foaming agent, a pH adjuster, a skin protectant, an excipient, a flotation agent, a dispersant, a disintegrant, a disintegration adjuvant, a fragrance, a desiccant, an antiseptic agent, a scavenger, a preservative, a soothing agent, an attractant, a dissolving agent, a dissolving adjuvant, a solvent, a mold release agent, a fluidizer, etc. (see ¶[0029]), wherein the drug is present at a loading of from 0.1 – 30% wgt (see ¶[0034]), wherein the transdermal preparation is a cataplasm that includes a backing and a drug layer laminated on at least one surface of the backing, the drug layer including a drug, a skin irritation suppressant, and a base, the base preferably being a hydrophilic base comprising a water-soluble polymer, a polyhydric alcohol, and water (see ¶[0036]), wherein the polymer comprises polyacrylic acid, and/or hydroxyethyl cellulose, at a content of 1 – 30% wgt (see ¶[0037]), wherein the preparation may comprise propylene glycol, at a loading of from 5 – 90% wgt (see ¶[0038]), wherein the cataplasm further comprises a cross-linking agent, such as magnesium aluminometasilicate (see ¶[0039]), wherein the drug-containing layer may comprise a tackifying agent (see ¶[0047]), and a softener (see ¶[0048]), and wherein, in a gel form, the formulation comprises a mixture of ethylene glycol at 40% wgt, or less, and ethanol, at 60% wgt, or less.  
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare transdermal systems for administering testosterone, wherein the system is "monolithic," in that a single drug reservoir layer also serves to adhere the system to a body surface, the system comprising a backing layer, and the drug reservoir layer that contains an effective amount of the active ingredient, permeation enhancers, and acrylate adhesives, wherein the adhesive layer comprises about 1% to about 20% wgt of the active agent, testosterone, wherein the permeation enhancer is present at about 0.5 to about 15% wgt of the reservoir layer, wherein the drug reservoir layer further comprises from about 2% to about 40% wgt of at least one additional pharmaceutically acceptable vehicle, which vehicle may function as an additional permeation enhancer, wherein the vehicle comprises ethanol and propylene glycol, wherein the permeation enhancer is lauryl lactate, wherein the adhesive in the reservoir layer is polyacrylic acid, wherein the reservoir comprises 1,3-propylene glycol and ethyl alcohol as plasticizers and softeners, wherein the reservoir comprises hydroxyethyl cellulose as a thickener, as taught by Chiang ‘102, wherein the formulations comprise 0.05% wgt of a cross-linking reagent, as taught by Bracht ‘379, and wherein the cross-linking reagent is magnesium aluminometasilicate, in a drug-containing layer comprising polyacrylic acid and/or hydroxyethyl cellulose, present at a content of 1 – 30% wgt, and propylene glycol less than 40% wgt, and ethanol at less than 60% wgt, as taught  by Kuma ‘357.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Bracht ‘379 to the effect that cross-linking of a water soluble polymeric adhesive, such as polyacrylic acid, is effective in preventing the undesirable phenomenon of “cold flow” of adhesive from a transdermal patch formulation.
	With respect to the limitation recited in claim 1 directed to the formulation of the invention being “a pasty preparation,” the Examiner notes that the cited references do not expressly characterize the disclosed compositions in such terms.  However, the Examiner notes that the skilled practitioner would interpret the term, “pasty,” to be directed to a composition with a sufficient content of liquid components so that the composition would have a sufficiently low viscosity so as to be malleable.  Consequently, it is the Examiner’s position that, as one of ordinary skill in the relevant art would recognize, compositions according to the teachings of the cited references, the compositions comprising polyacrylic acid, hydroxyethyl cellulose as a thickener, and magnesium aluminometasilicate as a cross-linking agent, at mass loadings reading on the limitations recited in claims 9 and 10 (see below), further formulated with propylene glycol and ethanol as a plasticizer component, and lauryl lactate as a permeation enhancer, all at loadings reading on the quantitative limitations recited in claims 9 and 10 (see below), would comprise a mixture of solids and liquids that would necessarily possess a viscosity that would be recognized as “pasty.”  Further in this regard, the Examiner would point to Applicants’ specification as filed, at ¶[0013], which discloses that addition of the propylene glycol, ethanol, and lauryl lactate to the solid components of the formulation (polyacrylic acid, hydroxyethyl cellulose, and magnesium aluminometasilicate), results in a “pasty preparation.”  
With respect to claims, such as, for example, claims 9 and 10, reciting quantitative ranges of loadings of formulation components, the Examiner notes that the cited references do not expressly disclose ranges of loading that are exactly congruent with the recited limitations.  However, it is the Examiner’s position that the cited art teaches a range of loadings of these components that significantly overlap with the claimed loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
More specifically with respect to the quantitative limitations directed to the loadings of propylene glycol and ethanol as plasticizers in the transdermal formulations, the Examiner first notes that Chiang ‘102 discloses a loading of 40% wgt for the “vehicle” in the disclosed formulations (see ¶[0035]), in comparison to the claimed range of 45 – 90% wgt for the elected “plasticizer” component consisting of a mixture of propylene glycol and ethanol.  In this regard, it is the Examiner’s position that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  
In addition, or in the alternative, the Examiner notes that, as would be recognized by one of ordinary skill in the relevant art, individual excipients, or non-active components, in formulations as disclosed and claimed, can perform multiple functions within a given formulation.  In light of this, the propylene glycol and ethanol loadings can be considered additive, wherein these components are included to perform multiple functions.  By way of example, Chiang ‘102 expressly discloses that components such as propylene glycol and ethanol can perform the functions of not only a vehicle, but also as permeation enhancers (see ¶[0040]), and preservatives (see ¶[0052]).  Thus, it is the Examiner’s position that the total loading of propylene glycol and ethanol would be at a level at least overlapping the claimed range when factoring in the additional functions such components would perform.  In addition, Kuma ‘357 teaches that that the disclosed compositions comprise hydroxyethyl cellulose at loadings in the range of 1 – 30% wgt, propylene glycol at 5 – 90% wgt, or at less than 40%, and ethanol, at less than 60%.  Thus, the cited references disclose loadings that at least substantially overlap with the claimed ranges, rendering them obvious.
With respect to claims 11 and 12, which claims are directed to uses of the formulations of claims 1 – 10 to treatment of disease or symptoms caused by low testosterone levels, it is the Examiner’s positions that the uses recited in these claims are nothing more than statements of intended use and, as such, are not accorded patentable weight.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 6 and 8 - 12 would have been obvious within the meaning of 35 USC § 103.
NO CLAIM IS ALLOWED.
CONCLUSION
7.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	 
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619